DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 09 June 2022.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment.  Therefore, claims 1-18 remain pending in the application.  Of these, claims 1, 6, 11 and 15 are independent.

Applicant’s amendments to the specification paragraphs have been considered and accepted.


Specification/Claim Informality Objections
In claim 1, lines 12 and 14, each recitation of “programmed” should be --to be programmed-- (to be consistent with the applicant’s amendment “to be programmed” in the claim and thus improve clarity; also, with reference to the same in claim 4).  Appropriate correction is required.
Similarly, in claim 11, lines 11 and 13, each recitation of “programmed” should be --to be programmed-- (to be consistent with the applicant’s amendment “to be programmed” in the claim and thus improve clarity; also, with reference to the same in claim 14).  Appropriate correction is required.

In each of claims 6 and 15, at the end of the claim, “programmed” should be --to be programmed-- (to be consistent with the applicant’s amendment “to be programmed” in each claim and thus improve clarity; also, with reference to the same in claims 9 and 18).  Appropriate correction is required.

In each of claims 5, 10, 13 and 17, line 3, “programmed” should be --to be programmed--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 as amended now recites “program-failed memory cells among memory cells [to be] programmed to a program state having a lower threshold voltage than the target program state, which are included in the first memory cells”, implying that “the first memory cells” include those memory cells that have not been programmed (i.e., “program-failed”) to a program state having a lower threshold voltage than the target program state.
However, parent claim 6 as amended now recites that “the first memory cells are program-passed memory cells among memory cells to be programmed to the other program states except the target program state among the plurality of program states”, implying that “the first memory cells” are those memory cells that have already been programmed (i.e., “program-passed”) to program states other than the target program state.
As such, the above limitations in claim 10 appear to contradict the above limitations in parent claim 6, thus claim 10 is deemed indefinite.  For the purpose of further examination, claim 10 is understood as originally filed.

Claim 17 as amended and its parent claim 15 recite the same limitations above in claims 10 and 6, respectively, thus claim 17 is rejected for the same reason(s) above.  For the purpose of further examination, claim 17 is understood as originally filed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,831,900 A (“MIYAMOTO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 6, MIYAMOTO discloses a memory device comprising: 
a plurality of memory cells (e.g., within Block in Fig. 6); 
a peripheral circuit configured to perform a program verify operation for a target program state (e.g., associated with Vvfy3 in Figs. 1-4 and column 8, lines 60-61) among a plurality of program states (e.g., associated with Vvfy1, Vvfy2 and Vvfy3 in Fig. 1 and in the sequence of program verify operations in Figs. 2-4 and column 7, line 49 through column 9, line 3) on selected memory cells (e.g., associated with WL in Fig. 1) among the plurality of memory cells (within Block in Fig. 6); and 
control logic configured to control the peripheral circuit to precharge bit lines coupled to first memory cells among the selected memory cells and bit lines coupled to second memory cells among the selected memory cells (e.g., with reference to column 8, lines 60-62 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged”), in the program verify operation (associated with Vvfy3 in Figs. 1-4 and column 8, lines 60-61 in the sequence of program verify operations), 
wherein the first memory cells are program-passed memory cells among memory cells to be programmed to the other program states except the target program state among the plurality of program states (e.g., with reference to Figs. 1-4 and column 8, lines 60-62 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged”, thus the precharging operation includes the bit lines coupled to the first memory cells that are already programmed to the Vvfy1 and Vvfy2 states in the sequence of program verify operations in Figs. 2-4 and column 8, lines 4-5, 32-33 and 60-61), and 
wherein the second memory cells are memory cells [to be] programmed to the target program state (e.g., with reference to Figs. 1-4 and column 8, lines 60-62 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged” and column 8, line 45 “The following sub-steps 3-1 through 3-5 are repeated” and column 9, line 1 “If data is not ‘1’ in one or more write data latches”, thus including the bit lines coupled to the second memory cells being programmed to the Vvfy3 state during an iteration of the repeated sub-steps 3-1 through 3-5).

Regarding claim 7, MIYAMOTO discloses the memory device of claim 6, wherein the control logic is configured to control the peripheral circuit to perform an evaluation operation of sensing a potential of each of bit lines coupled to the selected memory cells (e.g., with reference to SA’s and 110 in Figs. 1, 5 and 7), after the bit lines coupled to the first memory cells and the bit lines coupled to the second memory cells are precharged (e.g., with reference to column 8, lines 61-63 “all bit lines are precharged …, and a time later, sense amplifiers detect the potentials of the bit lines”).

Regarding claim 8, MIYAMOTO discloses the memory device of claim 7, wherein the control logic is configured to control the peripheral circuit to apply a verify voltage to a word line coupled to the selected memory cells (e.g., Vvfy3 in Fig. 1 applied to the selected WL, with reference to column 8, line 60 “The word line WL is driven up to Vvfy3”) and to apply a verify pass voltage to word lines coupled to unselected memory cells among the plurality of memory cells (this is inherent in the NAND flash memory device of Figs. 1, 6 and 7, because the unselected memory cell transistors of the memory strings must be turned on regardless of their programmed states to determine the threshold voltage of the selected memory cell transistors in the memory strings by enabling discharge paths through the memory strings; also, with reference to column 10, lines 57-62 “a potential of a verify level … is supplied to the word line WL of the written memory cell. A time later, the charge on the bit line is discharged [to] the ground terminal (common source line CSL) depending on the threshold value of the memory cell”), during the evaluation operation (with reference to column 8, lines 62-63 “sense amplifier detect the potential of the bit lines”).

Regarding claim 9, MIYAMOTO discloses the memory device of claim 8, wherein the control logic is configured to compare a threshold voltage of each of memory cells to be programmed to the target program state among the selected memory cells with the verify voltage (e.g., with reference to the Vvfy3 program verify operation in Figs. 2-4 and column 8, lines 60-63 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged to …, and a time later, sense amplifiers detect the potentials of the bit lines”, thus the threshold voltages of the memory cells are effectively compared with Vvfy3), based on a result of the evaluation operation (e.g., a result associated with column 8, lines 62-63 “sense amplifier detect the potential of the bit lines”), and determine whether the program verify operation for the target program state has passed or failed, based on a comparison result (e.g., with reference to column 8, line 63 through column 9, line 1 “If the writing is finished, the write data latches in the sense amplifiers are inverted from ‘0’ to ‘1’. Detection is done whether data is ‘1’ in all of the write data latches. If so, the process ends”, i.e., passed, and “If data is not ‘1’ in one or more write data latches …”, i.e., failed; also, with reference to VFY in Fig. 7).

Regarding claim 10 (with reference to the 112 rejection above), MIYAMOTO discloses the memory device of claim 6, wherein the control logic is configured to control the peripheral circuit to precharge bit lines coupled to program-failed memory cells among (since “all bit lines are precharged” in column 8, lines 61-62, thus including the bit lines coupled to the second memory cells being programmed to the Vvfy3 state that have programmed-failed  during an iteration of the repeated sub-steps 3-1 through 3-5).

Regarding independent claim 15, MIYAMOTO discloses a method for operating a memory device including a plurality of memory cells (e.g., within Block in Fig. 6), the method comprising: 
performing a bit line precharge operation of precharging bit lines coupled to first and second memory cells (e.g., with reference to column 8, lines 60-62 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged”) included in selected memory cells (e.g., associated with WL in Fig. 1) among the plurality of memory cells (within Block in Fig. 6); and 
performing an evaluation operation of sensing a potential of each of bit lines coupled to the selected memory cells (e.g., with reference to SA’s and 110 in Figs. 1, 5 and 7 and column 8, lines 62-63 “sense amplifiers detect the potentials of the bit lines”), 
wherein the first memory cells are program-passed memory cells among memory cells to be programmed to the other program states except a target program state among a plurality of program states (e.g., with reference to Figs. 2-4 and column 8, lines 60-62 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged”, thus the precharging operation includes the bit lines coupled to the first memory cells that are already programmed to the Vvfy1 and Vvfy2 states in the sequence of program verify operations in Figs. 2-4 and column 8, lines 4-5, 32-33 and 60-61), and 
wherein the second memory cells are memory cells [to be] programmed to the target program state (e.g., with reference to Figs. 2-4 and column 8, lines 60-62 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged” and column 8, line 45 “The following sub-steps 3-1 through 3-5 are repeated” and column 9, line 1 “If data is not ‘1’ in one or more write data latches”, thus including the bit lines coupled to the second memory cells being programmed to the Vvfy3 state during an iteration of the repeated sub-steps 3-1 through 3-5).

Regarding claim 16, MIYAMOTO discloses the method of claim 15, wherein performing the evaluation operation includes: 
applying a verify voltage to a word line coupled to the selected memory cells (e.g., Vvfy3 in Fig. 1 applied to the selected WL in Fig. 1, with reference to column 8, line 60 “The word line WL is driven up to Vvfy3”); 
applying a verify pass voltage to word lines coupled to unselected memory cells among the plurality of memory cells (this is inherent in the NAND flash memory device of Figs. 1, 6 and 7, because the unselected memory cell transistors of the memory strings must be turned on regardless of their programmed states to determine the threshold voltage of the selected memory cell transistors in the memory strings by enabling discharge paths through the memory strings; also, with reference to column 10, lines 57-62 “a potential of a verify level … is supplied to the word line WL of the written memory cell. A time later, the charge on the bit line is discharged [to] the ground terminal (common source line CSL) depending on the threshold value of the memory cell”); and 
sensing the potential of each of the bit lines coupled to the selected memory cells (with reference to column 8, lines 62-63 “sense amplifier detect the potential of the bit lines”).

Regarding claim 17 (with reference to the 112 rejection above), MIYAMOTO discloses the method of claim 15, wherein performing the bit line precharge operation includes precharging bit lines coupled to program-failed memory cells among (since “all bit lines are precharged” in column 8, lines 61-62, thus including the bit lines coupled to the second memory cells being programmed to the Vvfy3 state that have programmed-failed  during an iteration of the repeated sub-steps 3-1 through 3-5).

Regarding claim 18, MIYAMOTO discloses the method of claim 16, further comprising: 
comparing a threshold voltage of each of memory cells to be programmed to the target program state among the selected memory cells with the verify voltage (e.g., with reference to the Vvfy3 program verify operation in Figs. 2-4 and column 8, lines 60-63 “The word line WL is driven up to Vvfy3 … to execute a verify operation. That is, all bit lines are precharged to …, and a time later, sense amplifiers detect the potentials of the bit lines”, thus the threshold voltages of the memory cells are effectively compared with Vvfy3), based on a result of the evaluation operation (e.g., a result associated with column 8, lines 62-63 “sense amplifier detect the potential of the bit lines”); and 
determining whether the program verify operation for the target program state has passed or failed, based on a comparison result (e.g., with reference to column 8, line 63 through column 9, line 1 “If the writing is finished, the write data latches in the sense amplifiers are inverted from ‘0’ to ‘1’. Detection is done whether data is ‘1’ in all of the write data latches. If so, the process ends”, i.e., passed, and “If data is not ‘1’ in one or more write data latches …”, i.e., failed; also, with reference to VFY in Fig. 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,831,900 A (“MIYAMOTO”) in view of US 2007/0171711 A1 (“KANG”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, MIYAMOTO discloses a memory device comprising: 
a plurality of memory cells (e.g., within Block in Fig. 6); 
a peripheral circuit configured to perform a program verify operation for a target program state (e.g., associated with Vvfy1 in Figs. 1-4 and column 8, lines 4-5) among a plurality of program states (e.g., associated with Vvfy1, Vvfy2 and Vvfy3 in Fig. 1 and in the sequence of program verify operations in Figs. 2-4 and column 7, line 49 through column 9, line 3) on selected memory cells (e.g., associated with WL in Fig. 1) among the plurality of memory cells (within Block in Fig. 6); and 
control logic configured to control the peripheral circuit to precharge bit lines coupled to first memory cells among the selected memory cells and bit lines coupled to second memory cells among the selected memory cells (e.g., with reference to column 8, lines 4-6 “The word line WL is driven up to Vvfy1 … to execute a verify operation. That is, all bit lines are precharged”), in the program verify operation (associated with Vvfy1 in Figs. 1-4 and column 8, lines 4-5 in the sequence of program verify operations), 
wherein the second memory cells comprise memory cells [to be] programmed to a program state having a lower threshold voltage than the target program state among the plurality of program states, or memory cells [to be] programmed to the target program state (e.g., with reference to Figs. 1-4 and column 8, lines 4-6 “The word line WL is driven up to Vvfy1 … to execute a verify operation. That is, all bit lines are precharged” and column 7, line 49 “The following sub-steps 1-1 through 1-5 are repeated” and column 9, line 1 “If data is not ‘1’ in one or more write data latches”, thus including the bit lines coupled to the second memory cells being programmed to the Vvfy1 state during an iteration of the repeated sub-steps 1-1 through 1-5).
MIYAMOTO does not disclose (during the above program verify operation in the sequence of program verify operations in Figs. 2-4 and column 7, line 49 through column 9, line 3) that the first memory cells are program-passed memory cells among memory cells to be programmed (i.e., already programmed) to a program state having a higher threshold voltage than the target program state among the plurality of program states.
KANG teaches a sequence of program verify operations (e.g., Fig. 4A) in which a program state for a first program verify operation (e.g., associated with the state 3 in Fig. 4A) has a higher threshold voltage (e.g., V2) than a program state for a subsequent program verify operation (e.g., associated with the V1 state 2).  Such sequence of program verify operations was common and well known in the art as an obvious variation to the sequence in MIYAMOTO, to accommodate the advantages of Gray coding (see Fig. 4A).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the sequence of program verify operations of KANG to the memory device of MIYAMOTO, such that the Vvfy1 program verify operation would be performed after the Vvfy2 program operation in MIYAMOTO (as in KANG, wherein the V1 state 2 program verify operation is performed after the V2 state 3 program verify operation) and thus the first memory cells would be program-passed memory cells among memory cells to be programmed to a program state (i.e., the Vvfy2 state in MIYAMOTO, corresponding to the V2 state 3 in KANG) having a higher threshold voltage than the target program state (i.e., having a higher threshold voltage than the Vvfy1 state in MIYAMOTO, corresponding to the V1 state 2 in KANG) among the plurality of program states (during the Vvfy1 program verify operation in MIYAMOTO), since such sequence of program verify operations was common and well known in the art as an obvious variation to the sequence in MIYAMOTO, to accommodate the advantages of Gray coding (see Fig. 4A of KANG).

Regarding claim 2, MIYAMOTO, as modified above, discloses the memory device of claim 1, wherein the control logic is configured to control the peripheral circuit to perform an evaluation operation of sensing a potential of each of bit lines coupled to the selected memory cells (e.g., with reference to SA’s and 110 in Figs. 1, 5 and 7 of MIYAMOTO, as modified above), after the bit lines coupled to the first memory cells and the bit lines coupled to the second memory cells are precharged (e.g., with reference to column 8, lines 5-7 of MIYAMOTO, as modified above, “all bit lines are precharged …, and a time later, sense amplifiers detect the potentials of the bit lines”).

Regarding claim 3, MIYAMOTO, as modified above, discloses the memory device of claim 2, wherein the control logic is configured to control the peripheral circuit to apply a verify voltage to a word line coupled to the selected memory cells (e.g., Vvfy1 in Fig. 1 of MIYAMOTO, as modified above, applied to the selected WL, with reference to column 8, line 4 of MIYAMOTO, as modified above, “The word line WL is driven up to Vvfy1”) and to apply a verify pass voltage to word lines coupled to unselected memory cells among the plurality of memory cells (this is inherent in the NAND flash memory device of Figs. 1, 6 and 7 of MIYAMOTO, because the unselected memory cell transistors of the memory strings must be turned on regardless of their programmed states to determine the threshold voltage of the selected memory cell transistors in the memory strings by enabling discharge paths through the memory strings; also, with reference to column 10, lines 57-62 “a potential of a verify level … is supplied to the word line WL of the written memory cell. A time later, the charge on the bit line is discharged [to] the ground terminal (common source line CSL) depending on the threshold value of the memory cell”), during the evaluation operation (with reference to column 8, lines 6-7 of MIYAMOTO, as modified above, “sense amplifier detect the potential of the bit lines”).

Regarding claim 4, MIYAMOTO, as modified above, discloses the memory device of claim 3, wherein the control logic is configured to compare a threshold voltage of each of memory cells to be programmed to the target program state among the selected memory cells with the verify voltage (e.g., with reference to the Vvfy1 program verify operation in Figs. 2-4 and column 8, lines 4-7 of MIYAMOTO, as modified above, “The word line WL is driven up to Vvfy1 … to execute a verify operation. That is, all bit lines are precharged to …, and a time later, sense amplifiers detect the potentials of the bit lines”, thus the threshold voltages of the memory cells are effectively compared with Vvfy1), based on a result of the evaluation operation (e.g., a result associated with column 8, lines 6-7 of MIYAMOTO, as modified above, “sense amplifier detect the potential of the bit lines”), and determine whether the program verify operation for the target program state has passed or failed, based on a comparison result (e.g., with reference to column 8, lines 7-12 of MIYAMOTO, as modified above, “If the writing is finished, the write data latches in the sense amplifiers are inverted from ‘0’ to ‘1’. Detection is done whether data is ‘1’ in all of the write data latches. If so, the process ends”, i.e., passed, and “If data is not ‘1’ in one or more write data latches …”, i.e., failed; also, with reference to VFY in Fig. 7 of MIYAMOTO, as modified above).

Regarding independent claim 11, MIYAMOTO discloses a method for operating a memory device including a plurality of memory cells (e.g., within Block in Fig. 6), the method comprising: 
performing a bit line precharge operation of precharging bit lines coupled to first and second memory cells (e.g., with reference to column 8, lines 4-6 “The word line WL is driven up to Vvfy1 … to execute a verify operation. That is, all bit lines are precharged”) included in selected memory cells (e.g., associated with WL in Fig. 1) among the plurality of memory cells (within Block in Fig. 6); and 
performing an evaluation operation of sensing a potential of each of bit lines coupled to the selected memory cells (e.g., with reference to SA’s and 110 in Figs. 1, 5 and 7 and column 8, lines 6-7 “sense amplifiers detect the potentials of the bit lines”), 
wherein the second memory cells comprise memory cells [to be] programmed to a program state having a lower threshold voltage than the target program state among the plurality of program states or memory cells [to be] programmed to the target program state (e.g., with reference to Figs. 1-4 and column 8, lines 4-6 “The word line WL is driven up to Vvfy1 … to execute a verify operation. That is, all bit lines are precharged” and column 7, line 49 “The following sub-steps 1-1 through 1-5 are repeated” and column 9, line 1 “If data is not ‘1’ in one or more write data latches”, thus including the bit lines coupled to the second memory cells being programmed to the Vvfy1 state during an iteration of the repeated sub-steps 3-1 through 3-5).
MIYAMOTO does not disclose (during the above program verify operation in the sequence of program verify operations in Figs. 2-4 and column 7, line 49 through column 9, line 3) that the first memory cells are program-passed memory cells among memory cells to be programmed (i.e., already programmed) to a program state having a higher threshold voltage than the target program state among the plurality of program states.
KANG teaches a sequence of program verify operations (e.g., Fig. 4A) in which a program state for a first program verify operation (e.g., associated with the state 3 in Fig. 4A) has a higher threshold voltage (e.g., V2) than a program state for a subsequent program verify operation (e.g., associated with the V1 state 2).  Such sequence of program verify operations was common and well known in the art as an obvious variation to the sequence in MIYAMOTO, to accommodate the advantages of Gray coding (see Fig. 4A).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the sequence of program verify operations of KANG to the memory device of MIYAMOTO, such that the Vvfy1 program verify operation would be performed after the Vvfy2 program operation in MIYAMOTO (as in KANG, wherein the V1 state 2 program verify operation is performed after the V2 state 3 program verify operation) and thus the first memory cells would be program-passed memory cells among memory cells to be programmed to a program state (i.e., the Vvfy2 state in MIYAMOTO, corresponding to the V2 state 3 in KANG) having a higher threshold voltage than the target program state (i.e., having a higher threshold voltage than the Vvfy1 state in MIYAMOTO, corresponding to the V1 state 2 in KANG) among the plurality of program states (during the Vvfy1 program verify operation in MIYAMOTO), since such sequence of program verify operations was common and well known in the art as an obvious variation to the sequence in MIYAMOTO, to accommodate the advantages of Gray coding (see Fig. 4A of KANG).

Regarding claim 12, MIYAMOTO, as modified above, discloses the method of claim 11, wherein performing the evaluation operation includes: 
applying a verify voltage to a word line coupled to the selected memory cells (e.g., Vvfy1 in Fig. 1 of MIYAMOTO, as modified above, applied to the selected WL, with reference to column 8, line 4 of MIYAMOTO, as modified above, “The word line WL is driven up to Vvfy1”); 
applying a verify pass voltage to word lines coupled to unselected memory cells among the plurality of memory cells (this is inherent in the NAND flash memory device of Figs. 1, 6 and 7 of MIYAMOTO, because the unselected memory cell transistors of the memory strings must be turned on regardless of their programmed states to determine the threshold voltage of the selected memory cell transistors in the memory strings by enabling discharge paths through the memory strings; also, with reference to column 10, lines 57-62 “a potential of a verify level … is supplied to the word line WL of the written memory cell. A time later, the charge on the bit line is discharged [to] the ground terminal (common source line CSL) depending on the threshold value of the memory cell”); and 
sensing the potential of each of the bit lines coupled to the selected memory cells (with reference to column 8, lines 6-7 of MIYAMOTO, as modified above, “sense amplifier detect the potential of the bit lines”).

Regarding claim 14, MIYAMOTO, as modified above, discloses the method of claim 12, further comprising: 
comparing a threshold voltage of each of memory cells to be programmed to the target program state among the selected memory cells with the verify voltage (e.g., with reference to the Vvfy1 program verify operation in Figs. 2-4 and column 8, lines 4-7 of MIYAMOTO, as modified above, “The word line WL is driven up to Vvfy1 … to execute a verify operation. That is, all bit lines are precharged to …, and a time later, sense amplifiers detect the potentials of the bit lines”, thus the threshold voltages of the memory cells are effectively compared with Vvfy1), based on a result of the evaluation operation (e.g., a result associated with column 8, lines 6-7 of MIYAMOTO, as modified above, “sense amplifier detect the potential of the bit lines”); and 
determining whether the program verify operation for the target program state has passed or failed, based on a comparison result (e.g., with reference to column 8, lines 7-12 of MIYAMOTO, as modified above, “If the writing is finished, the write data latches in the sense amplifiers are inverted from ‘0’ to ‘1’. Detection is done whether data is ‘1’ in all of the write data latches. If so, the process ends”, i.e., passed, and “If data is not ‘1’ in one or more write data latches …”, i.e., failed; also, with reference to VFY in Fig. 7 of MIYAMOTO, as modified above).



Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 13, the prior arts of record do not disclose or suggest the combination of all the limitations in each of the claims and respective parent claims 1 and 11, including:  precharging bit lines coupled to program-failed memory cells among the memory cells [to be] programmed to the program state having the lower threshold voltage than the target program state, which are included in the second memory cells, in the program verify operation (which is “for the target program state”).


Response to Arguments
Applicant’s arguments in Remarks, filed 09 June 2022, have been considered.
Applicant argues at the bottom of page 14 of Remarks that “Miyamoto only discloses all bit lines (bo-bn) being precharged to 5V, and does not disclose precharging only some bit lines during a verification operation for the target program state” (emphases by the applicant).
In response, first, the above highlighted feature of “precharging only some bit lines during a verification operation for the target program state” is not clearly recited in the claims.
Further, the open-ended transitional term “comprising” in the claims does not exclude other bit lines that are precharged (MPEP 2111.03).
In particular, claim 6 recites “precharge bit lines coupled to first memory cells among the selected memory cells and bit lines coupled to second memory cells among the selected memory cells, in the program verify operation”, thus the bit lines coupled to both the first and second memory cells are precharged.  Claim 6 then recites that “the first memory cells are program-passed memory cells among memory cells to be programmed to the other program states except the target program state among the plurality of program states” and that “the second memory cells are memory cells [to be] programmed to the target program state”.
As such, in Figs. 2-4 of Miyamoto, during a program verify operation of the “second memory cells” to be programmed to a target program state associated with Vvfy3, the “first memory cells” to be programmed to the other program states associated with Vvfy1 and Vvfy2 have been program-passed.  Therefore, since all bit lines are precharged in Miyamoto, the bit lines coupled to the first memory cells and the second memory cells of Miyamoto are precharged, as recited in claim 6.  See also the rejection of claim 6 above.

In response to the applicant’s specific argument near the top of page 17 of Remarks (underlined and bolded), Kang has been cited as a secondary 103 reference teaching a different sequence of program verify operations, and not specifically for “precharging some bit lines during a verification operation for the target program state”.  Therefore, the argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824